Citation Nr: 1618407	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to environmental hazards.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, with service in the Southwest Asia Theater of Operations during some of that time period.  He had active duty for training from July 1992 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2010, the Veteran cancelled a Board hearing request.  This matter was remanded in July 2015 for further development.  At that time, the Board rendered decisions regarding other issues which were then on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appeal to the AOJ in July 2015 for medical opinions on the matter of secondary service connection for hypertension as due to the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Board ordered a VA examination on the matter of whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  The November 2015 medical opinion which followed does not specifically and explicitly address the matter of service connection on the basis of aggravation by the Veteran's service-connected PTSD.  Accordingly, for this reason, remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.)  

Moreover, the examiner in November 2015 indicated that the Veteran's hypertension is most likely related in part to obstructive sleep apnea, obesity, and poor control and compliance with antihypertensive medications, the latter of which had been documented for almost 2 years at the time of another VA examination in November 2015.  However, on VA examination in March 2009, the Veteran indicated that he had never been tested for obstructive sleep apnea and that he did not have daytime sleepiness or drowsiness, and in February 2016, the Veteran has indicated that he has never been diagnosed with obstructive sleep apnea and that his wife does not feel that he has it.  He has further indicated that he is 20 pounds overweight, but not obese.  He was not sure why the examiner said he had poor control and compliance with antihypertensive medications, as he takes his medications as prescribed by VA.  Additionally, on appeal in April 2016, the Veteran's representative noted that the VA examiner in November 2015 stated that she was unaware of any medical literature that substantiates a claim that PTSD can permanently elevate blood pressure, and requested that VA consider an article by Dr. Joseph A. Boscarino, PhD, MPH, for review, which is mentioned at https://webapps.geisinger.org/articles/articles/GeisingerstudyPTSDcausese1144.html, and which reports that the more severe the PTSD diagnosis, the greater the likelihood of death from heart disease. 

In light of all of the above, the Board finds that the cases should be remanded to assist the Veteran pursuant to 38 C.F.R. § 3.159, as indicated below. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his claim for service connection for hypertension.  The claims file should be made available to the examiner for review in connection with the examination.  

Based on the examination and review of the record, and taking into account the Veteran's February 2016 contentions and the article which was mentioned by the representative on appeal in April 2016, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current hypertension disorder is proximately due to or caused by his service-connected PTSD? 

b)  Is it at least as likely as not (a 50% or higher degree of probability) that such disorder has been aggravated (chronically increased in severity) by the service-connected PTSD?  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a) and (b) separately, to help ensure that both are fully and adequately answered, and should furnish detailed reasons for the opinions, specifically discussing the Veteran's February 2016 contentions and the article mentioned by the representative on appeal in April 2016, to the extent appropriate. 

2.  Thereafter, the AOJ should readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

